Case 8:16-cv-03145-MSS-JSS Document 263 Filed 08/01/20 Page 1 of 24 PageID 5048




                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                        TAMPA DIVISION

    DANIEL MARTINS, individually and on
    behalf of others similarly situated,

                    Plaintiff,
                                                            Case No. 8:16-cv-3145-MSS-JSS
    v.

    FLOWERS FOODS, INC., FLOWERS
    BAKING CO OF BRADENTON, LLC,
    FLOWERS BAKING CO. OF VILLA
    RICA, LLC, FLOWERS BAKING CO. OF
    MIAMI, LLC, FLOWERS BAKING CO.
    OF JACKSONVILLE, LLC, and
    FLOWERS BAKING CO. OF
    THOMASVILLE, LLC,

               Defendants.
    __________________________________/

                                 REPORT AND RECOMMENDATION

            THIS CAUSE comes before the undersigned on Dkts. 199, 209, 213, 215, and

    222 (collectively herein, “Motions”) pursuant to the Court’s Order entered on May 29,

    2020, referring the Motions to the Special Master. Following the entry of the Order,

    the parties appeared before the Special Master for a telephonic status conference to

    discuss the pending Motions. During the status conference, the parties agreed that,

    based on certain developments occurring after the entry of the May 29th Order, Dkts.

    209 and 213 no longer remained at issue.1


    1More    specifically, on June 5, 2020, the Court issued a Third Amended Case Management and
    Scheduling Order (Dkt. 256) and Endorsed Order denying as moot the parties’ Second Joint Motion to
    Extend the Discovery Deadlines and All Subsequent Deadlines (Dkt. 255). With respect to Defendants’
    Motion for Expedited Pretrial Conference (Dkt. 209), the parties agreed their representations pleaded
    in their Joint Motion to Consolidate Pending Discovery Motions for Hearing Scheduled on February 26,
Case 8:16-cv-03145-MSS-JSS Document 263 Filed 08/01/20 Page 2 of 24 PageID 5049




             On July 23, 2020, and pursuant to notice, the Special Master held a telephonic

    motion hearing on Defendants’ Motion for Court-Supervised Discovery (Dkt. 199),

    Plaintiff’s response in opposition thereto (Dkt. 212), and Defendants’ reply in support

    of their Motion (Dkt. 218); Plaintiff’s Motion for Clarification Regarding the Case

    Management and Scheduling Order [D.E. 187 and D.E. 162] and/or in the Alternative,

    Motion for Representative Discovery (herein, “Motion for Clarification,” Dkt. 215) and

    Defendants’ response in opposition thereto (Dkt. 220); and Defendants’ Motion to

    Compel Discovery (herein, “Motion to Compel,” Dkt. 222) along with Plaintiff’s

    response in opposition thereto (Dkt. 230). Having heard the parties’ respective

    arguments and upon consideration of the relevant filings, case law, and being

    otherwise fully advised, the undersigned RECOMMENDS that: (1) Plaintiff’s Motion

    for Clarification be GRANTED IN PART AND DENIED IN PART; (2) Defendants’

    Motion to Compel be GRANTED IN PART AND DENIED IN PART; and (3)

    Defendants’ Motion for Court Supervised Discovery be GRANTED IN PART AND

    DENIED IN PART.

        I.      RELEVANT BACKGROUND

             Plaintiff, Daniel Martins, initiated this action on November 8, 2016, under the

    Fair Labor Standards Act (FLSA), 29 U.S.C. § 201, alleging that he and other similarly

    situated individuals who worked as distributors delivering bakery and bread products



    2020 (Dkt. 233) that “consolidating the February 26, 2020 hearing . . . would render moot Defendants’
    Motion for Expedited Pretrial Conference, which was filed specifically to seek expedited consideration
    of the ongoing discovery disputes and clarification from the Court as to the allowable scope of
    discovery. . .” remained true and that the undersigned’s hearing and resolution of Dkts. 199, 215, and
    222 would otherwise resolve the relief sought in Dkt. 209.



                                                      2
Case 8:16-cv-03145-MSS-JSS Document 263 Filed 08/01/20 Page 3 of 24 PageID 5050




    and merchandise to Defendants’ customers were misclassified as independent

    contractors. (Dkt. 1). Plaintiff further alleges that Defendants regularly required him

    and other distributors to work more than 40 hours each work week but did not

    compensate him in accordance with the FLSA. (Dkt. 1). On September 16, 2019,

    Plaintiff filed an Amended Collective Action Complaint for Damages & Demand for

    Jury Trial (herein, “Amended Complaint”). (Dkt.198).        Therein, Plaintiff seeks to

    recover, on his behalf and on behalf of distributors who worked for Defendants in

    Florida and Georgia, unpaid overtime compensation, declaratory relief, liquidated

    damages, attorneys’ fees and costs and other relief. (Dkt. 198).            Defendants

    responded the Amended Complaint on September 30, 2019, denying Plaintiff’s claims

    and raising several defenses (Dkts. 200-205).

           The Court conditionally certified the matter as a collective action on March 28,

    2018. (Dkt. 135). By Orders dated April 17, 2018 and October 22, 2018, the Court

    approved notice to be sent to potential opt-in Plaintiffs (Dkt. 139).        The Court-

    authorized notice informed opt-in Plaintiffs that, among other things, “[i]f you complete

    a Consent to Join form and join the case . . . you will become part of the “Collective.””

    (Dkt. 138-1 at p. 3). It further informed them that, “[w]hile these lawsuits are pending,

    you may be asked to provide discovery or relevant information regarding the work you

    performed at Flowers.” (Dkt. 138-1 at p. 3). Since that time, the parties agree that

    nearly 300 individuals have opted-in at some point in the litigation (although some

    have since withdrawn or been dismissed). (See e.g., Dkts. 199, 240).               Post-

    certification, the Court also issued several Case Management and Scheduling Orders




                                               3
Case 8:16-cv-03145-MSS-JSS Document 263 Filed 08/01/20 Page 4 of 24 PageID 5051




    (herein, “CMSOs”) that, among other things, outlined the discovery schedule (which

    has been extended with each of the amended CMSOs) and outlined the limits and

    scope of discovery in the matter. (Dkts. 162, 187, 256).

           In the CMSOs, the Court granted Defendants permission to depose named

    Plaintiff and 20% of the opt-in Plaintiffs and Plaintiff permission to take 20 depositions

    in total. (Dkts. 162, 187, 256). Additionally, the parties were permitted to serve up to

    30 interrogatories, 30 documents requests, and 30 requests for admissions per side.

    (Dkts. 162, 187, 256). On or about May 23, 2019, Defendants propounded upon 299

    distributors, through Plaintiff’s counsel, Defendants’ Omnibus Interrogatories to the

    Named Plaintiff and Each Opt-In Plaintiff (herein, “Omnibus Interrogatories”) and

    Defendants’ Omnibus Requests for Production of Documents to the Named Plaintiff

    and Each Opt-in Plaintiff (herein, “Omnibus Production Requests”). (Dkts. 215-1, 215-

    2).   On or about June 24, 2019, Plaintiffs issued their omnibus objections to

    Defendants’ Omnibus Interrogatories and Omnibus Production Requests. (Dkt. 220-

    1). The same day, Plaintiff also served his First Request for Production of Documents

    (herein, “Plaintiff’s RFPs”) and First Set of Interrogatories to Defendants (herein,

    “Plaintiff’s Interrogatories”)(Dkt. 220-3, 220-4).

           Defendants also conducted 21 depositions and sought to take several

    additional depositions. (Dkt. 222 at p. 9). While the discovery described above was

    pending, various disputes arose between the parties resulting in Defendants filing their

    Motion for Court-Supervised Discovery on September 26, 2019; Plaintiff filing his

    Motion for Clarification on October 25, 2019; and Defendants filing their Motion to




                                                 4
Case 8:16-cv-03145-MSS-JSS Document 263 Filed 08/01/20 Page 5 of 24 PageID 5052




    Compel Discovery on December 10, 2019. The matters raised in each of these

    motions are now before the undersigned.

       II.      APPLICABLE LEGAL STANDARDS

             Rule 26 (b)(1) of Federal Rules of Civil Procedure generally defines the proper

    scope of discovery in all cases, including FLSA collective actions where there is a

    question regarding whether individualized or representative discovery should be

    permitted. See Fed. R. Civ. P. 26(b)(1); see also Rindfleisch v. Gentiva Health

    Services, Inc., No. 1:10-cv-3288-SCJ, 2011 WL 7662026, *2, 4 (N.D. Ga. Dec. 29,

    2011). It provides that,

             [u]nless otherwise limited by court order, the scope of discovery is as follows:
             Parties may obtain discovery regarding any nonprivileged matter that is
             relevant to any party’s claim or defense and proportional to the needs of the
             case, considering the importance of the issues at stake in the action, the
             amount in controversy, the parties’ relative access to relevant information, the
             parties resources, the importance of the discovery in resolving the issues, and
             whether the burden or expense of the proposed discovery outweighs its likely
             benefit.

    Fed. R. Civ. P. 26(b)(1). And, although Rules 33, 34, and 36, establish certain

    guideposts for the issuance of written discovery, those Rules remain subject to

    stipulations or court orders limiting or expanding such discovery. See Fed. R. Civ. P.

    26, 33, 34, 36. In fact, Rule 26(b) gives the Court broad discretion to limit the frequency

    or extent of discovery particularly when such discovery may be duplicative, more

    readily obtained from another source, or when the burden or expense outweighs the

    benefits of the discovery. See Fed R. Civ. P. 26(b)(2)(C).

             In the context of a FLSA collective action, district courts apply a two-step

    process to decide whether the action should be certified: (1) the notice stage; and (2)



                                                5
Case 8:16-cv-03145-MSS-JSS Document 263 Filed 08/01/20 Page 6 of 24 PageID 5053




    the decertification stage. See Morgan v. Family Dollar Stores, 551 F.3d 1233, 1260

    (11th Cir. 2008). The standard for determining similarity at the notice stage is not

    “particularly stringent, fairly lenient, flexi[ble], [and] not heavy. Id. at 1261. However,

    at the decertification phase, which is triggered by a motion for decertification, the

    standard is less lenient, requires a plaintiff to carry a heavier burden, and is supported

    by “a much thicker record than [what is available] at the notice stage.” Id. As is the

    case here, the question of what amount and breadth of discovery should be allowed

    post-conditional certification, but pre-decertification often arises. And there is no

    bright-line rule or even Eleventh Circuit precedent that dictates a certain outcome on

    that question in FLSA collective actions. See Sullivan v. PJ United, Inc., No. 7:13-cv-

    01275-LSC, 2017 WL 10575860, *4 (N.D. Ala. Oct. 16, 2017). Yet, as noted by district

    courts and as reflected in the cases cited by the parties, there are a number of non-

    binding decisions concerning the proper scope of discovery and otherwise addressing

    this issue. See id.; see also Strauch v. Computer Sciences Corp., No. 3:14-cv-956,

    2015 WL 540911, *2 (D. Conn. Feb. 10, 2015).

           In certain cases, either the parties have stipulated, or the courts have

    determined, that representative discovery is sufficient. See e.g., Devries v. Morgan

    Stanley & Co., LLC, No. 12-81223-CIV, 2015 WL 6670109 (S.D. Fla. Oct. 30, 2015).

    In other cases, courts have allowed individualized discovery from each opt-in plaintiff.

    See Morgan, 551 F.3d at 1244-45 (observing that, in the context of ongoing discovery

    disputes regarding the appropriate scope of discovery, the district court limited the

    number of depositions of opt-in plaintiffs but permitted written discovery on all




                                                6
Case 8:16-cv-03145-MSS-JSS Document 263 Filed 08/01/20 Page 7 of 24 PageID 5054




    approximately 2,100 opt-in plaintiffs); see also Daniel v. Quail Intern, Inc., No. 3:07-

    cv-53(CDL), 2010 WL 55941, *1 (M.D. Ga. Jan. 5, 2010)(granting individualized

    discovery in a class of 39 members where plaintiffs were all on notice that if they opted

    in they “may be required to participate in depositions, provide written responses,

    and/or testify in Court in support of [their] claims” and defendant asserted an intent to

    move to decertify the class and sought discovery on the issue of whether the opt-in

    plaintiffs are similarly situated); Hernandez v. Starbucks Coffee Co., No. 09-60073,

    2011 WL 2729076, * (S.D. Fla. June 22, 2011)(permitting defendants to take written

    discovery of three limited interrogatories and four requests for documents from 732

    opt-in plaintiffs); Henderson v. Holiday CVS, LLC, No. 09-80909, 2010 WL 11505170,

    *1-2 (S.D. Fla. Nov. 15, 2010). Other courts have found that individualized discovery

    of a sampling of the opt-plaintiffs is appropriate, finding that more discovery would be

    “unduly burdensome, unnecessary, and likely to undermine efficiency of interests.”

    See e.g., Perrin v. Papa John’s Int’l Inc., No. 4:09-cv-01335-AGF, 2014 WL 4749547,

    at *4-5 (E.D. Mo. Sept. 24, 2014)(disallowing individualized discovery of all nearly

    4,000 opt-in plaintiffs but allowing individualized discovery of 20% of them). The cases

    illustrate that the determination concerning the permissible scope of discovery is fact-

    specific.

           In instances where a party believes that another party has failed to make

    certain disclosures or cooperate in discovery, that party may move for an order

    compelling disclosure or discovery that complies with Local Rule 3.04. Fed. R. Civ.

    P. 37; Local Rule 3.04. Sanctions for such failure to respond can be imposed where,




                                               7
Case 8:16-cv-03145-MSS-JSS Document 263 Filed 08/01/20 Page 8 of 24 PageID 5055




    after being served with proper notice to appear for a deposition, a party fails to appear

    or, after being properly served with written discovery, a party fails to serve its answers,

    objections, or written response. Fed. R. Civ. P. 37(d)(1)(A). A failure described in

    Federal Rule of Civil Procedure 37(d)(1)(A) is not excused on the ground that the

    discovery sought was objectionable, unless the party failing to act has pending motion

    for protective order under Rule 26(c). Id. Further, if a motion seeking to compel

    outstanding discovery is granted—or if the disclosure or requested discovery is

    provided after the motion was filed—the court must, after giving an opportunity to be

    heard, require the party or deponent whose conduct necessitated the motion, to pay

    reasonable expenses including attorney’s fees. Fed. R. Civ. P. 37(a)(5)(A).

       III.        DISCUSSION

              A.     Plaintiff’s Motion for Clarification (Dkt. 215)

              The cornerstone of the pending discovery disputes between the parties is the

    language that has appeared in each of the Court’s post-conditional certification

    CMSOs imposing certain limitations on written discovery (Dkts.162, 187, and 256).2

    In Section (I)(C)(2)-(4) of each of the CMSOs, the Court specifically ordered that,

              2.     absent leave . . ., each side (not party) may serve up to thirty (30)
                     interrogatories, including sub-parts.
              3.     absent leave . . ., each side (not party) may serve up to thirty (30)
                     interrogatories, including sub-parts.
              4.     absent leave . . ., each side (not party) may serve up to thirty (30)
                     interrogatories, including sub-parts.



    2Although   Plaintiff’s Motion for Clarification was filed prior to the Court’s Third Amended Case
    Management and Scheduling Order (herein, “Third CMSO”), it raises issues that apply to all CMSOs
    given that the language is the same in each of them.




                                                    8
Case 8:16-cv-03145-MSS-JSS Document 263 Filed 08/01/20 Page 9 of 24 PageID 5056




    See Dkts. 162, 187, and 256. The parties disagree regarding whether this language

    allows Defendants to serve discovery on all opt-in Plaintiffs or whether it limits each

    side to serving no more than a total of 90 written discovery requests. (See Dkts. 215,

    220). In his Motion for Clarification, Plaintiff argues that the Court clearly “intended

    each side to collectively serve up to 30 interrogatories, 30 documents, and 30 requests

    for admission on the opposing side (and not each party).” (Dkt. 215 at p. 3). Thus,

    according to Plaintiff, by serving 18 Omnibus Interrogatories and 26 Omnibus

    Production Requests (or a total of 13,156 written discovery requests) on each of the

    independent distributors who have opted into the collective action without first seeking

    leave, Defendants have exceeded the Court-imposed discovery limitations. (Dkt. 215

    at p. 2).3 Plaintiff further pleads that responding to individualized discovery is overly

    burdensome and inconsistent with the collective action mechanism. (Dkt. 215 at p. 6-

    9). Plaintiff seeks an order adopting its interpretation of the Court’s CMSOs or

    alternatively, an order limiting Defendants to written discovery of 20% of the opt-in

    Plaintiffs, the same percentage allowed for depositions.4



    3Plaintiffalso asserts that the challenged written discovery requests are “lengthy, complex, . . . are
    chock-full with legalese, . . . contain multiple parts, and [contain] complicated language rife with legal
    traps.” (Dkt. 215 at p. 2,9). Because there is no pleading before the undersigned identifying specific
    written discovery requests Plaintiff takes issue with and seeking any specific relief from the Special
    Master as to those items, the undersigned will not address that issue.

    4At the July 23rd motion hearing, Plaintiff also argued that this same type of request was denied in
    another court concerning one or more of Defendants in this case. However, Plaintiff did not identify
    any specific case. Presumably, Plaintiff was referring to a recent order issued in Ludlow v. Flowers
    Food, Inc., Case No. 18-cv-1190-JLS-JLB (S.D. Cal. Jul. 6, 2020) granting in part plaintiff’s motion for
    protective order. Therein, the court found that “a 115-member opt-in class is not so large that the
    burden of responding to some individualized written discovery propounded on each opt-in plaintiff would
    be unmanageable or unreasonable[;] however, requiring each opt-in plaintiff to respond to 17 RFPs
    and 8 interrogatories would impose significant burden on the Plaintiffs . . .” Ludlow v. Flowers Food,
    Inc., Case No. 18-cv-1190-JLS-JLB, No. 2020 WL 3791638, *13 (S.D. Cal. Jul. 6, 2020). In any case,



                                                        9
Case 8:16-cv-03145-MSS-JSS Document 263 Filed 08/01/20 Page 10 of 24 PageID 5057




             Defendants responds that: (1) Plaintiff’s argument is untimely as it comes five

     months after the discovery was served and therefore, should be deemed waived; (2)

     fact intensive inquiries that will be relevant at the decertification phase warrant greater

     than representative discovery; and (3) Plaintiff understood the scope of the discovery

     to be individualized given that Plaintiff sought discovery both as to named Plaintiff and

     opt-in Plaintiffs. (Dkts. 220 at p. 1-2, 5-6, 12; 220-3, 220-4).

             Regarding the second argument, Defendants assert that anything short of

     individualized discovery would deny Defendants due process.                                Specifically,

     Defendants state that such discovery is needed to compile the facts necessary for

     their anticipated decertification motion so that it can obtain “at least basis information

     from each of the opt-in Plaintiffs as to the number of hours they are claiming to have

     worked, the vehicles they used servicing their distributorship, individuals who may

     have helped them service their distributorships, purchase and sale distributorship

     rights, tax records, and other information addressed by Defendants’ written discovery.”

     (Dkt. 220 at p. 6). Based on the foregoing, Defendants request that any order issued

     clarify that the CMSOs “allows for Defendants to collectively serve one set of written

     discovery on each of the opt-in Plaintiffs individually” and deny Plaintiff’s request for

     representative discovery. (Dkt. 220).




     this order is not binding precedent and, to the extent that Plaintiff asserts this order requires a similar
     outcome, that assertion is rejected.



                                                         10
Case 8:16-cv-03145-MSS-JSS Document 263 Filed 08/01/20 Page 11 of 24 PageID 5058




                 1. The Court’s CMSOs Do Not Dictate Representative Discovery

            There is clearly no dispute between the parties that with respect to written

     discovery served each side is limited to the 30-30-30 parameters described above.

     What is not clear as Plaintiff suggests is whether, in imposing said limitations, the

     Court intended to also limit the number of respondents to such written discovery.

     The Court may have found it unnecessary to impose such limitation given that, in the

     parties’ February 19, 2019 Joint Status Report, specifically in the section containing

     their joint proposal for depositions, it contains a clarification from Defendants that their

     “agreement to limit depositions to 20% of opt-in plaintiffs . . . is conditional upon

     Defendant[sic] being able to obtain individual responses to written discovery

     from each opt-in plaintiff.” (Dkt. 161)(emphasis added). Moreover, in the same

     report, the parties sought to be entitled to serve requests to admit, document requests,

     and interrogatories on each opposing party. (Dkt. 161)(emphasis added). Notably,

     there is nothing in the report reflecting a disagreement between the parties as to

     whether representative or individualized discovery is appropriate.              While the

     undersigned is not suggesting to the Court what it intended by the disputed language

     in its CMSOs or the decision to increase the interrogatories allowed to 25, the

     undersigned finds that the plain language of the CMSOs does not support Plaintiff’s

     position.   Applying the CMSOs as written, the undersigned does not find that

     Defendants exceeded the Court-imposed 30-30-30 limitation by serving one,

     combined set of 18 interrogatories and 26 production requests.




                                                 11
Case 8:16-cv-03145-MSS-JSS Document 263 Filed 08/01/20 Page 12 of 24 PageID 5059




            The undersigned finds persuasive Defendants’ argument that Plaintiff

     understood there to be an agreement as to the scope of discovery given that Plaintiff

     also sought discovery from Defendants pertaining to named Plaintiff and opt-in

     Plaintiffs. The undersigned also finds persuasive Defendants’ argument that Plaintiff’s

     arguments here are untimely and Plaintiff offers no explanation for his decision to wait

     five months to bring this issue before the Court. This is true even though Plaintiff was

     well-aware as of May 23, 2019, Defendants were seeking discovery from named

     Plaintiff and all opt-ins and Plaintiff was reminded of that fact in each of the four

     deficiency letters Defendants issued on August 8, August 9, August 28, and

     September 6, 2019.         Instead, Plaintiff suggests that by “voluntarily serv[ing]

     Defendants with responses to interrogatories on behalf of 28 opt-ins, and . . .

     provid[ing] formal responses to Defendants’ requests for production from 26 opt-ins,”

     he met his discovery obligations. (Dkt. 230 at p. 7). This is simply incorrect. If Plaintiff

     believed that Defendants had exceeded the permissible scope of discovery, Plaintiff

     could have, and should have, asserted said objections in response to the written

     discovery, which he did not do; promptly sought a protective order from the court,

     which he did not do; or filed the instant motion soon after receiving the discovery

     instead of waiting until Defendants filed their Motion for Court-Supervised Discovery.

     Plaintiff has not demonstrated that he acted in good faith or otherwise provided any

     good cause for his failure to act accordingly.

            Based on the foregoing, the undersigned recommends that the Court deny

     Plaintiff’s Motion for Clarification to the extent it seeks an Order determining that the




                                                 12
Case 8:16-cv-03145-MSS-JSS Document 263 Filed 08/01/20 Page 13 of 24 PageID 5060




     parties are limited to 90 total written discovery requests and that Defendants exceeded

     the permissible scope of discovery as set forth in the CMSOs. Having said all of the

     above, however, the undersigned has the obligation to determine whether the

     discovery at issue is appropriate under Rule 26(a).

                2. Defendants Should be Allowed Individualized Discovery

            As explained above, the question of whether representative or individualized

     discovery depends on the relative circumstances of the case. Here, Plaintiff contends

     that representative discovery of no more than 20% of the opt-in Plaintiffs is sufficient.

     To support that argument, Plaintiff offers no fact-specific reason; instead, Plaintiff

     posits that representative discovery is consistent with the notion of “pooling of

     resources” and “efficient resolution” of collective actions as described in Hoffman-

     LaRoche, Inc. v. Sperling, 493 U.S. 165, 170 (1989).              (See Dkt. 215).    The

     undersigned agrees with Plaintiff that representative discovery is consistent with the

     FLSA collective action mechanism.            However, that alone does not render

     individualized discovery inappropriate. Moreover, Plaintiff cannot have it both ways.

     Plaintiff cannot maintain that Defendants are limited to representative discovery while

     commanding of Defendants individualized discovery with respect to the named

     Plaintiff and opt-in Plaintiffs. (See i.e., Dkts. 220-4, 220-5)

            Defendants contend that representative discovery in this case is impracticable

     and violative of their due process rights, which render it inappropriate.           While

     Defendants are correct that due process requires an opportunity for parties to present

     every available defense (and obtain evidence related to the same), it does not




                                                 13
Case 8:16-cv-03145-MSS-JSS Document 263 Filed 08/01/20 Page 14 of 24 PageID 5061




     necessarily follow that individualized discovery is required for all opt-in Plaintiffs. See

     Kutzback v. LMS Intellibound, LLC, No. 2:13-cv-02767-JTF, 2020 WL 1317345, *5-6

     (W.D. Tenn. Mar. 17, 2020). Instead, the inquiry should center on the size of the action

     and whether the discovery is related to the question of whether the individual plaintiffs

     are similarly situated within the meaning of the FLSA. See Daniel, No. 3:07-cv-

     53(CDL), 2010 WL 55941, *1 (M.D. Ga. Jan. 5, 2010). The inquiry should also

     contemplate Rule 26 considerations—that is, relevance to named Plaintiff’s and opt-

     in Plaintiffs’ clams in the case or Defendants’ defenses; proportionality to the needs

     of the case, the parties’ relative access to relevant information, the parties’ resources,

     the importance of the discovery in resolving the issues, and whether the burden or

     expense of the proposed discovery outweighs the likely benefit of it. Fed. R. Civ. P.

     26(b)(1).

            The undersigned finds that Defendants have demonstrated that individualized

     discovery of all opt-in Plaintiffs is appropriate to obtain information responsive to

     whether the opt-in Plaintiffs are in fact similarly situated. Defendants pleaded and

     represented at the telephonic motion hearing that in the little discovery they have been

     able to take/receive, there already exists some variances between the discovery. (See

     Dkt. 222 at p. 12-13). Examples of that include variances as to the hours opt-in

     Plaintiffs worked; pay provided to other employees to assist distributors with running

     their territory or whether they operate it alone; and reporting made on tax-related

     documents. (See Dkt. 222 at p. 12-13). Discovery from all opt-in Plaintiffs on these

     matters as well as the vehicles they used servicing their distributorship, individuals




                                                 14
Case 8:16-cv-03145-MSS-JSS Document 263 Filed 08/01/20 Page 15 of 24 PageID 5062




     involved in their distributorships, and purchase and sale of distributorship all go to the

     similarly-situated question. This is particularly true considering Plaintiff’s claim and

     Defendants’ defenses pleaded in the parties’ respective pleadings. (See Dkts. 198,

     200-205).

             Moreover, as evidenced by these same pleadings the information sought is

     germane to the misclassification question. Further, the opt-in Plaintiffs are more likely

     to be in possession of the information than Defendants particularly as it relates to their

     individual distributorship and various matters related to the same. However, the

     undersigned has reviewed Defendants’ written discovery requests and find that certain

     written requests are not narrowly tailored to those questions, namely Omnibus

     Interrogatories 2, 3, 4, 6, 9, 12, 17, and Omnibus Production Requests 1, 2, 4, 6, 7,

     14, 15, 16.5 Accordingly, while the undersigned recommends that individualized

     discovery be permitted, the undersigned believes that opt-in Plaintiffs shall only be

     required to respond to the remaining written discovery not identified above. This

     modification will also serve to address the proportionality question and Plaintiff’s

     concern regarding the purported undue burden the discovery as written imposed.

     Additionally, Defendants’ counsel represented at the telephonic hearing that the size

     of the putative collective has shrunk to approximately “196,” which renders the

     discovery more manageable and in line with other cases where individualized




     5Inso finding, the undersigned is directly addressing discovery to opt-in Plaintiffs not named Plaintiff.
     Also, the undersigned recognizes that in traditional cases some of the identified
     requests/interrogatories would be appropriate and within the proper scope of discovery. However, here,
     the undersigned is only addressing individualized discovery to the opt-in Plaintiffs.



                                                        15
Case 8:16-cv-03145-MSS-JSS Document 263 Filed 08/01/20 Page 16 of 24 PageID 5063




     discovery was allowed. See Daniel, No. 3:07-cv-53(CDL), 2010 WL 55941, *1 (M.D.

     Ga. Jan. 5, 2010)(collecting cases).

            B.     Defendants’ Motion to Compel Discovery (Dkt. 222)

            Having resolved the question of the scope of the disputed discovery limitation,

     the undersigned now turns to Defendants’ Motion to Compel Discovery. In the motion,

     Defendants move the Court for Order requiring opt-in Plaintiffs to (1) provide more

     complete discovery responses; (2) provide complete and accurate responses in cases

     where no response was provided at all; (3) to appear for previously noticed

     depositions or cooperate in the scheduling of their depositions; (4) to amend discovery

     responses that are inconsistent with their deposition testimony; and (5) to pay for the

     costs and attorneys’ fees associated with the motion. (Dkt. 222). Plaintiff opposes

     Defendants’ motion on the grounds that it is (1) duplicative of Defendants’ Motion for

     Supervised Discovery; (2) premature due to Plaintiff’s pending Motion for Clarification;

     (3) seeks discovery that is impermissible; and (4) demands amendments from opt-in

     Plaintiffs although such amendments are not required under the applicable rules of

     procedure. (Dkt. 230).

            As a preliminary matter, many of the parties’ arguments raised as a part of or

     in response to the Motion to Compel are duplicative of those raised in response to the

     Motion for Clarification. Therefore, the undersigned does not address them again

     here. Also, the undersigned quickly disposes of Defendants’ argument that opt-in

     Plaintiffs should be compelled to amend their discovery responses.          As Plaintiff

     correctly points out, Rule 26(e)(A) only requires supplements or corrections in




                                               16
Case 8:16-cv-03145-MSS-JSS Document 263 Filed 08/01/20 Page 17 of 24 PageID 5064




     instances where a party learns that the disclosure or response is incomplete or

     incorrect and if the additional or corrective information has not otherwise been made

     known to the other parties during the discovery process. Fed. R. Civ. P. 26(e)(A).

     Defendants by their own admissions are aware of the alleged discrepancy between

     the identified opt-in Plaintiffs’ interrogatories and deposition testimony. Therefore, the

     undersigned recommends that Defendants’ request for an order compelling certain

     opt-in Plaintiffs to amend their interrogatories be denied. Similarly, to the extent that

     Defendants have failed to comply with Local Rule 3.04, the undersigned recommends

     that Defendants’ Motion to Compel be denied without prejudice subject to Defendants

     refiling a motion to compel that conforms with the applicable rules. Local Rule 3.04

     requires that,

            [a] motion to compel discovery pursuant to Rule 36 or Rule 37, Fed.R.Civ.P.,
            shall include quotation in full of each interrogatory, question on deposition,
            request for admission, or request for production to which the motion is
            addressed; each of which shall be followed immediately by quotation in full of
            the objection and grounds therefor as stated by the opposing party; or the
            answer or response which is asserted to be insufficient, immediately followed
            by a statement of the reason the motion should be granted.

     Local Rule 3.04. In bullet point 4 of the opening of Defendants’ Motion to Compel and

     in the affidavit of C. Garner Sandford, Jr., attached thereto, Defendants identify in

     summary form instances where they believe opt-in Plaintiffs’ discovery responses are

     deficient. (Dkts. 222 at p. 5, 222-2). Defendants will need to layout the specific

     interrogatory or production request that remains outstanding in accordance with Local

     Rule 3.04 in order to properly assess whether grounds exist to compel the discovery

     Defendants seek.




                                                17
Case 8:16-cv-03145-MSS-JSS Document 263 Filed 08/01/20 Page 18 of 24 PageID 5065




            To the extent that Defendants have established, and Plaintiff does not dispute,

     that certain opt-in Plaintiffs have entirely failed to respond to written discovery for

     months, the undersigned recommends that Defendants’ Motion to Compel be granted.

     On page 2 of Motion to Compel, Defendants represent that 266 of the 299 opt-in

     Plaintiffs in the case at the time had not provided any response at all to Defendants’

     Omnibus Interrogatories or their Omnibus Production Requests. (Dkt. 222 at p. 2).

     Plaintiff does not deny this. Again, Plaintiff erroneously suggests that by responding

     on behalf of 26-28 opt-ins, he met its discovery obligations. (Dkt. 230 at p. 7).

     Plaintiff’s argument that Defendants’ Motion to Compel is premature is similarly

     erroneous.

            The fact that Plaintiff filed a Motion for Clarification did not relieve named

     Plaintiffs or opt-in Plaintiffs of their known discovery obligations to respond to the

     written discovery. This is especially true where neither Plaintiff nor opt-in Plaintiffs

     sought a protective order or other relief from the court while the Motion for Clarification

     was pending and did not object in writing that Defendants’ written discovery was

     outside the scope allowed by the Court.            As stated above, Plaintiff has not

     demonstrated that he acted in good faith or otherwise provided any good cause for

     his failure to act accordingly.    The undersigned is without sufficient information

     regarding how many and which individuals from the list set forth on page 2 of

     Defendants’ Motion to Compel have yet to respond to the discovery as of today.

     Therefore, rather than adopting the list, the undersigned recommends that the Court

     enter an Order requiring all opt-in Plaintiffs currently in the action who have not




                                                 18
Case 8:16-cv-03145-MSS-JSS Document 263 Filed 08/01/20 Page 19 of 24 PageID 5066




     previously submitted their written discovery to do so within 14 days of the effective

     date of said Order.

            With respect to Defendants’ request that opt-in Plaintiffs be compelled to

     appear for deposition, the undersigned recommends that it be granted. Defendants

     have demonstrated that it has attempted on several occasions to schedule the several

     depositions with Plaintiff with limited to no success. (See Dkt. 222-2). Plaintiff offers

     no good reason why these individuals have failed to appear or cooperate in the

     scheduling of this deposition. Therefore, the individuals identified on page 4 of

     Defendants’ Motion to Compel, to the extent that remain in the case, shall be

     compelled to appear for deposition within 14 days of the effective of the Order

     compelling their attendance or within a reasonable time thereafter agreed to between

     the parties.   The undersigned further recommends that the Order compelling

     responses and attendance at deposition put opt-in Plaintiffs on notice that if they fail

     to complete discovery responses or appear, they may be dismissed from the action.

     See Brown v. Ansafone Contact Centers, LLC, Case No. 5:18-cv-490, 2019 WL

     5595934, *3 (M.D. Fla. Oct. 30, 2019).

            Finally, as to Defendants’ request for fees and costs associated with the Motion

     to Compel, the applicable rules require that if a motion seeking to compel outstanding

     discovery is granted, the court must, after giving an opportunity to be heard, require

     the party or deponent whose conduct necessitated the motion, to pay reasonable

     expenses including attorney’s fees. Fed. R. Civ. P. 37(a)(5)(A).         Therefore, the

     undersigned recommends that Defendants be awarded such fees and costs




                                                19
Case 8:16-cv-03145-MSS-JSS Document 263 Filed 08/01/20 Page 20 of 24 PageID 5067




     associated with their Motion to Compel. The undersigned further recommends that

     the parties be required to meet and confer regarding the amounts Defendants seek

     before Defendants file any pleading with the Court as to the amounts it requests to be

     awarded.

            C.     Defendants’ Motion for Court-Supervised Discovery (Dkt. 199)

            The last matter before the undersigned is Defendants’ request that the Court

     more closely supervise the remaining discovery. (Dkt. 199). The undersigned notes

     that many of the arguments contained within Defendants’ Motion for Court-Supervised

     Discovery as well as Plaintiff’s response and Defendants’ reply thereto are repeated

     (and nearly written verbatim in some cases) in one or both motions addressed above.

     Additionally, the Court’s appointment of the undersigned as Special Master specifically

     for the purpose of resolving pending and future discovery issues answers the plea for

     a more watchful eye on the discovery of this case. Consequently, the undersigned

     addresses here only those remaining issues not resolved by the recommendations

     set forth in sections A and B above.

            As a consequence of the various discovery disputes described herein,

     Defendants request that the Court enter an Order requiring (1) counsel for opt-in

     Plaintiffs to transmit to the Opt-in Plaintiffs the proposed notice attached as Exhibit A

     to Defendants’ motion; (2) opt-in Plaintiffs to produce all outstanding discovery; (3)

     order going forward that, absent unforeseen circumstances, opt-in Plaintiffs will be

     responsible for costs incurred by Defendants in cancelling depositions on short notice;

     (4) ordering that going forward, opt-in Plaintiffs will be responsible for any additional




                                                20
Case 8:16-cv-03145-MSS-JSS Document 263 Filed 08/01/20 Page 21 of 24 PageID 5068




     costs associated with continuing any depositions due to lack of production prior to the

     deposition; and (5) requiring the parties to submit to the Court a written monthly report

     on the status of discovery and a statement as to whether a phone conference with the

     Court is needed to discuss any outstanding and/or ongoing discovery issues. (Dkt.

     199 at p. 1-2). Plaintiff opposes the motion in its entirety and posits that, if the Court

     is inclined to issue a supplemental notice concerning discovery, that it adopt the form

     proposed by Plaintiff. (Dkt. 212).

            At the outset, the undersigned finds that court supervision of the remaining

     discovery proceedings in this case is warranted.         As it stands, the parties fact

     discovery deadline is September 30, 2020.          (Dkt. 256).   Based on the parties’

     representations during the telephonic motion hearing, it does not appear much

     progress has been made in furtherance of completing discovery as a result of the

     parties’ positions on the pending motions discussed herein.              Therefore, the

     undersigned recommends that the Court grant Defendants’ Motion for Court

     Supervised Discovery.      The undersigned will issue a separate discovery order

     outlining the ongoing reporting that will be required regarding the status of discovery,

     the process for calling a discovery matter up for hearing, and any other matters

     necessary to aid the parties in completing discovery timely.

            The undersigned does not find it appropriate to send a supplemental notice

     regarding discovery and therefore, recommends that the Court deny that aspect of

     Defendants’ request. As the Court noted in its October 22, 2018 Order, the Court-

     authorized notice “already adequately informs potential opt-in plaintiffs of their




                                                21
Case 8:16-cv-03145-MSS-JSS Document 263 Filed 08/01/20 Page 22 of 24 PageID 5069




     obligation to participate in discovery and the Court finds that further detail on this

     obligation is unnecessary.” (Dkt. 150). The undersigned agrees. Further, if the

     undersigned’s recommendations are adopted with respect to Defendants’ Motion to

     Compel, both Defendants’ counsel and Plaintiff’s counsel will be equipped with the

     requisite cautionary warning that failure to participate in discovery may have

     consequences. For that reason, the undersigned does not believe entering an Order

     granting the prospective relief Defendants seek at this time. If an opt-in Plaintiff fails

     to comply with a discovery order requiring him/her to respond or appear, fails to show

     for a deposition, or fails to otherwise cooperate with respect to his/her discovery

     obligations, Defendants have remedies available to them to rectify such failures. See

     Brown, Case No. 5:18-cv-490, 2019 WL 5595934, *3; see also Sullivan, No. 7:13-cv-

     01275-LSC, 2017 WL 10575860.

        IV.      CONCLUSION

        Accordingly, it is respectfully RECOMMENDED that:

        1. Plaintiff’s Motion for Clarification Regarding the Case Management and

              Scheduling Order [D.E. 187 and D.E. 162] and/or in the Alternative, Motion for

              Representative Discovery (Dkt. 215) be GRANTED IN PART AND DENIED IN

              PART. Plaintiff’s Motion is recommended to be granted only to the extent that

              this Report and Recommendation provides clarification on the disputed Case

              Management and Scheduling Order(s). Plaintiff’s Motion is recommended to

              be denied in all other respects.




                                                 22
Case 8:16-cv-03145-MSS-JSS Document 263 Filed 08/01/20 Page 23 of 24 PageID 5070




        2. Within 14 days of the effective date of the Court’s Order, all Opt-in Plaintiffs be

           required to submit written responses to Defendants’ written discovery

           previously served except Omnibus Interrogatories 2, 3, 4, 6, 9, 12, 17, and

           Omnibus Production Requests 1, 2, 4, 6, 7.

        3. Defendants’ Motion to Compel Discovery (Dkt. 199) be GRANTED IN PART

           AND DENIED IN PART. Defendants’ Motion is recommended to be granted

           only to the extent that all opt-in Plaintiffs who have not previously submitted

           discovery responses and those selected opt-in Plaintiffs who either failed to

           appear for deposition or cooperate in the scheduling of said deposition, should

           be compelled to respond and appear.               Defendants’ Motion is also

           recommended to be granted as to their request for reasonable attorneys’ fees

           and costs associated with filing the Motion. The undersigned recommends,

           however, that the parties be required to meet and confer prior to Defendants

           filing any pleading setting for the amounts sought for such fees and costs.

           Defendants’ Motion is recommended to be denied to the extent Defendants

           request that opt-in Plaintiffs who have responded to written discovery to amend

           their purported prior inconsistent answers to interrogatories.        Defendants’

           Motion is further recommended to be denied but without prejudice as to the

           remaining aspects of the Motion.

        4. Within 14 days of the effective date of the Court’s Order, all Opt-in Plaintiffs

           shall be required to appear for deposition or at such reasonable time agreed to

           between the parties.




                                               23
Case 8:16-cv-03145-MSS-JSS Document 263 Filed 08/01/20 Page 24 of 24 PageID 5071




        5. Defendants’ Motion for Court Supervised Discovery (Dkt. 199) be GRANTED

           IN PART AND DENIED IN PART. Defendants’ Motion is recommended to be

           denied to the extent it seeks Court (or now, Special Master) oversight over the

           remaining discovery disputes and seeks certain written reporting on the status

           of discovery. Defendants’ Motion is recommended to be denied in all other

           respects to the extent the relief sought is rendered moot by the rulings on the

           other motions addressed herein or the relief is specifically recommended to be

           denied herein.

        DONE AND ENTERED in Tampa, Florida, this 31st day of July, 2020.




                                             _________________________________
                                             LAKISHA M. KINSEY-SALLIS
                                             APPOINTED SPECIAL MASTER


     Copies furnished to:
     Counsel of Record
     Any Unrepresented Party




                                             24
